       Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 1 of 11



1    Russell S. Thompson, IV (029098)
2    Thompson Consumer Law Group, PC
     5235 E. Southern Ave., D106-618
3    Mesa, AZ 85206
4
     Telephone: (602) 388-8898
     Facsimile: (866) 317-2674
5    rthompson@ThompsonConsumerLaw.com
6
     Attorneys for Plaintiff

7

8
                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ARIZONA
9

10
     Adelita Gonzales, on behalf of herself and) Case No.
11   all others similarly situated,            )
                                               ) CLASS ACTION COMPLAINT AND
12
     Plaintiff,                                ) TRIAL BY JURY DEMAND
13                                             )
             vs.                               )
14
                                               )
15   Healthcare Collections-I, LLC,            )
                                               )
16
     Defendant.                                )
17
                                       NATURE OF ACTION
18

19          1.     Plaintiff Adelita Gonzales (“Plaintiff”) brings this putative class action
20
     against Defendant Healthcare Collections-I, LLC (“Defendant”) pursuant to the Fair Debt
21
     Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., individually and on
22

23   behalf of all others similarly situated.
24                         JURISDICTION, VENUE, AND STANDING
25
            2.     This Court has jurisdiction over this action under 15 U.S.C. § 1692k(d) and
26

27   28 U.S.C. § 1331.

28




                                           Class Action Complaint - 1
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 2 of 11



1           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
2
     the acts and transactions giving rise to Plaintiff’s action occurred in this district, where
3

4
     Plaintiff resides in this district, and where Defendant transacts business in this district.

5           4.     Plaintiff has Article III standing to bring this action, as it seeks to redress
6
     conduct by Defendant that caused Plaintiff to suffer intangible harms which Congress
7

8
     made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct.

9    1540, 1549, 194 L. Ed. 2d 635 (2016).
10
                      THE FAIR DEBT COLLECTION PRACTICES ACT
11
            5.     A key provision of the FDCPA is § 1692g, which requires every debt
12

13   collector—at the outset of the collection process—to send the consumer a written notice
14
     identifying “the creditor to whom the debt is owed.” 15 U.S.C. § 1692g(a)(2).
15
            6.     A debt collector’s communications are viewed under the least sophisticated
16

17   consumer standard. Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1061 (9th Cir.
18
     2011); Afewerki v. Anaya Law Grp., 868 F.3d 771, 775 (9th Cir. 2017) (“[T]he FDCPA
19
     does not ask the subjective question of whether an individual plaintiff was actually
20

21   misled by a communication. Rather, it asks the objective question of whether the
22   hypothetical least sophisticated debtor would likely have been misled.”).
23
            7.     “Viewed from the perspective of the least sophisticated consumer,” the debt
24

25   collector’s § 1692g notice “must effectively convey the identity of the creditor.” Youssofi

26   v. CMRE Fin. Servs., Inc., No. 15CV2310 JM(WVG), 2016 WL 4098312, at *3 (S.D.
27
     Cal. Aug. 2, 2016) (emphasis added).
28




                                          Class Action Complaint - 2
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 3 of 11



1           8.     “Merely including the current creditor’s name in a debt collection letter,
2
     without more, is insufficient to satisfy 15 U.S.C. § 1692g(a)(2).” McGinty v. Prof’l
3

4
     Claims Bureau, Inc., No. 15CV4356SJFARL, 2016 WL 6069180, at *4 (E.D.N.Y. Oct.

5    17, 2016); see Datiz v. Int’l Recovery Assocs., Inc., No. 15-CV-3549, 2016 WL 4148330,
6
     at *11 (E.D.N.Y. Aug. 4, 2016) (“[A] debt collector cannot satisfy Section 1692g(a)(2)
7

8
     by naming an entity without explicitly or implicitly making clear in the letter that the

9    entity is the debtor's current creditor to whom a debt is owed.”).
10
            9.     To protect consumers and ensure compliance by debt collectors, “the
11
     FDCPA is a strict liability statute.” McCollough v. Johnson, Rodenburg & Lauinger,
12

13   LLC, 637 F.3d 939, 948 (9th Cir. 2011).
14
                                              PARTIES
15
            10.    Plaintiff is a natural person who at all relevant times resided in the State of
16

17   Arizona, County of Coconino, and City of Flagstaff.
18
            11.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
19
            12.    Defendant is an entity who at all relevant times was engaged, by use of the
20

21   mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as
22   defined by 15 U.S.C. § 1692a(5).
23
            13.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
24

25                                 FACTUAL ALLEGATIONS

26          14.    Plaintiff is a natural person allegedly obligated to pay a debt.
27
            15.    Plaintiff’s alleged obligation arises from a transaction in which the money,
28
     property, insurance, or services that are the subject of the transaction were incurred


                                         Class Action Complaint - 3
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 4 of 11



1    primarily for personal, family, or household purposes—namely, personal medical
2
     services (the “Debt”).
3

4
            16.    Defendant uses instrumentalities of interstate commerce or the mails in a

5    business the principal purpose of which is the collection of any debts.
6
            17.    Defendant regularly collects or attempts to collect, directly or indirectly,
7

8
     debts owed or due, or asserted to be owed or due, another.

9           18.    In connection with the collection of the Debt, Defendant sent Plaintiff
10
     written communication dated May 30, 2019.
11
            19.    A true and correct copy of Defendant’s May 30, 2019 letter (“the Letter”) is
12

13   attached hereto as Exhibit A.
14
            20.    The Letter was Defendant’s initial communication with Plaintiff with
15
     respect to the Debt.
16

17          21.    Plaintiff received and read the Letter.
18
            22.    The Letter purported to contain the notices required in an initial
19
     communication by 15 U.S.C. § 1692g(a).
20

21          23.    The Letter states: “Original Creditor: N AZ RADIOLOGY.” Exhibit A.
22          24.    The Letter further states that Defendant “will provide you with the name
23
     and address of the original creditor, if different from the current creditor.” Id.
24

25          25.    The Letter does not identify the “current creditor.”

26          26.    If “N AZ RADIOLOGY” was the current creditor, then the Letter failed to
27
     effectively convey this information by identifying it as the “original creditor,” rather than
28
     the “current creditor” or, simply, the “creditor.”.


                                          Class Action Complaint - 4
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 5 of 11



1           27.      The least sophisticated consumer may reasonably conclude that “N AZ
2
     RADIOLOGY” is the original creditor and that another entity is the creditor to whom the
3

4
     Debt is owed.

5           28.      The Letter does not explain who assigned the Debt to Defendant for
6
     collection, nor does it state Defendant’s relationship to “N AZ RADIOLOGY.”
7

8
            29.      Defendant sent no other written communication to Plaintiff within five days

9    of sending the Letter.
10
                                       CLASS ALLEGATIONS
11
            30.      Plaintiff repeats and re-alleges all factual allegations above.
12

13          31.      The Letter is based on a form or template that Defendant uses to send
14
     collection letters to consumers (“Template”).
15
            32.      Defendant has used the Template to send collection letters to over 40
16

17   individuals within the year prior to the filing of the original complaint in this matter.
18
            33.      Plaintiff brings this action on behalf of herself and all others similarly
19
     situated. Specifically, Plaintiff seeks to represent the following class of individuals:
20

21          All individuals in the United States to whom Defendant, within the one
            year prior to the filing of the original complaint in this action, mailed a
22          letter based on the Template and where such letter was Defendant’s initial
23          written communication with the individual with respect to the debt.

24          34.      The proposed class specifically excludes the United States of America,
25
     counsel for the parties, the presiding United States District Court Judge, the Judges of the
26

27
     United States Court of Appeals for the Ninth Circuit, the Justices of the United States

28




                                           Class Action Complaint - 5
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 6 of 11



1    Supreme Court, all officers and agents of Defendant, and all persons related to within the
2
     third degree of consanguinity or affection to any of the foregoing persons.
3

4
            35.    The class is averred to be so numerous that joinder of members is

5    impracticable.
6
            36.    The exact number of class members is unknown to Plaintiff at this time and
7

8
     can be ascertained only through appropriate discovery.

9           37.    The class is ascertainable in that the names and addresses of all class
10
     members can be identified in business records maintained by Defendant.
11
            38.    There exists a well-defined community of interest in the questions of law
12

13   and fact involved that affect the parties to be represented. These common questions of
14
     law and fact predominate over questions that may affect individual class members. Such
15
     issues include, but are not limited to: (a) the existence of Defendant’s identical conduct
16

17   particular to the matters at issue; (b) whether letters based on the Template violate the
18
     FDCPA; (c) the availability of statutory penalties; and (d) attorneys’ fees and costs.
19
            39.    Plaintiff’s claims are typical of those of the class she seeks to represent.
20

21          40.    The claims of Plaintiff and of the class originate from the same conduct,
22   practice, and procedure on the part of Defendant. Thus, if brought and prosecuted
23
     individually, the claims of the members of the class would require proof of the same
24

25   material and substantive facts.

26          41.    Plaintiff possesses the same interests and has suffered the same injuries as
27
     each class member. Plaintiff asserts identical claims and seeks identical relief on behalf
28
     of the unnamed class members.


                                         Class Action Complaint - 6
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 7 of 11



1           42.    Plaintiff will fairly and adequately protect the interests of the class and has
2
     no interests adverse to or which directly and irrevocably conflict with the interests of
3

4
     other members of the class.

5           43.    Plaintiff is willing and prepared to serve this Court and the proposed class.
6
            44.    The interests of Plaintiff are co-extensive with and not antagonistic to those
7

8
     of the absent class members.

9           45.    Plaintiff has retained the services of counsel who are experienced in
10
     consumer protection claims, as well as complex class action litigation, will adequately
11
     prosecute this action, and will assert, protect and otherwise represent Plaintiff and all
12

13   absent class members.
14
            46.    Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) in that the
15
     questions of law and fact that are common to members of the class predominate over any
16

17   questions affecting only individual members.
18
            47.    Moreover, a class action is superior to other methods for the fair and
19
     efficient adjudication of the controversies raised in this Complaint in that: (a) individual
20

21   claims by the class members will be impracticable as the costs of pursuit would far
22   exceed what any one plaintiff or class member has at stake; (b) as a result, very little
23
     litigation has commenced over the controversies alleged in this Complaint and individual
24

25   members are unlikely to have an interest in prosecuting and controlling separate

26   individual actions; and (c) the concentration of litigation of these claims in one forum
27
     will achieve efficiency and promote judicial economy.
28




                                         Class Action Complaint - 7
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 8 of 11



1                                         COUNT I
2                              VIOLATION OF 15 U.S.C. § 1692g(a)(2)

3           48.      Plaintiff repeats and re-alleges each factual allegation above.
4
            49.      Defendant violated 15 U.S.C. § 1692g(a)(2) by failing to disclose to
5

6
     Plaintiff the name of the creditor to whom the Debt was owed.

7           50.      If the “original creditor” was the creditor to whom the Debt was owed,
8
     Defendant violated 15 U.S.C. § 1692g(a)(2) by failing to effectively convey that
9
     information in the Letter.
10

11          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
12
                  a) Determining that this action is a proper class action, certifying Plaintiff as a
13
                     class representative under Rule 23 of the Federal Rules of Civil Procedure,
14

15                   and designating this Complaint the operable complaint for class purposes;
16
                  b) Adjudging that Defendant violated 15 U.S.C. § 1692g(a)(2) with respect to
17
                     Plaintiff and the class she seeks to represent;
18

19                c) Awarding Plaintiff, and the class she seeks to represent, actual damages,
20
                     pursuant to 15 U.S.C. § 1692k(a)(1);
21
                  d) Awarding Plaintiff such additional damages as the Court may allow in the
22

23                   amount of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(i);

24                e) Awarding such amount as the Court may allow for all other class members,
25
                     without regard to a minimum individual recovery, in the amount of
26

27
                     $500,000 or one percent of the net worth of Defendant, pursuant to 15

28                   U.S.C. § 1692k(a)(2)(B)(ii);



                                            Class Action Complaint - 8
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 9 of 11



1                 f) Awarding Plaintiff, and the class she seeks to represent, reasonable
2
                     attorneys’ fees and costs incurred in this action pursuant to 15 U.S.C. §
3

4
                     1692k(a)(3);

5                 g) Awarding Plaintiff, and the class she seeks to represent pre-judgment and
6
                     post-judgment interest as permissible by law; and
7

8
                  h) Awarding such other and further relief as the Court may deem proper.

9                                         COUNT II
                                  VIOLATION OF 15 U.S.C. § 1692e
10

11          51.      Plaintiff repeats and re-alleges each factual allegation above.
12
            52.      The FDCPA prohibits the use of false, deceptive, or misleading
13
     representations in the collection of debts. See 15 U.S.C. § 1692e.
14

15          53.      “Courts have routinely found debt collection letters to be deceptive where
16
     the letter fails to clearly identify the current creditor of the debt.” Valentin v. Grant
17
     Mercantile Agency, Inc., No. 117CV01019AWISKO, 2017 WL 6604410, at *6 (E.D.
18

19   Cal. Dec. 27, 2017).
20
            54.      Defendant violated 15 U.S.C. § 1692e by making a representation that
21
     would mislead Plaintiff as to the identity of the current creditor of the Debt.
22

23          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

24                a) Determining that this action is a proper class action, certifying Plaintiff as a
25
                     class representative under Rule 23 of the Federal Rules of Civil Procedure,
26

27
                     and designating this Complaint the operable complaint for class purposes;

28




                                            Class Action Complaint - 9
      Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 10 of 11



1                b) Adjudging that Defendant violated 15 U.S.C. § 1692e with respect to
2
                    Plaintiff and the class she seeks to represent;
3

4
                 c) Awarding Plaintiff, and the class she seeks to represent, actual damages,

5                   pursuant to 15 U.S.C. § 1692k(a)(1);
6
                 d) Awarding Plaintiff such additional damages as the Court may allow in the
7

8
                    amount of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(B)(i);

9                e) Awarding such amount as the Court may allow for all other class members,
10
                    without regard to a minimum individual recovery, in the amount of
11
                    $500,000 or one percent of the net worth of Defendant, pursuant to 15
12

13                  U.S.C. § 1692k(a)(2)(B)(ii);
14
                 f) Awarding Plaintiff, and the class she seeks to represent, reasonable
15
                    attorneys’ fees and costs incurred in this action pursuant to 15 U.S.C. §
16

17                  1692k(a)(3);
18
                 g) Awarding Plaintiff, and the class she seeks to represent pre-judgment and
19
                    post-judgment interest as permissible by law; and
20

21               h) Awarding such other and further relief as the Court may deem proper.
22
                                          TRIAL BY JURY
23
           55.      Plaintiff is entitled to and hereby demands a trial by jury.
24

25   Dated: October 21, 2019
                                                  Respectfully submitted,
26

27
                                                  s/ Russell S. Thompson, IV
                                                  Russell S. Thompson, IV (029098)
28                                                Thompson Consumer Law Group, PC
                                                  5235 E. Southern Ave., D106-618


                                          Class Action Complaint - 10
     Case 3:19-cv-08309-SMB Document 1 Filed 10/21/19 Page 11 of 11



1                                        Mesa, AZ 85206
2                                        Telephone: (602) 388-8898
                                         Facsimile: (866) 317-2674
3                                        rthompson@ThompsonConsumerLaw.com
4
                                         Attorneys for Plaintiff
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                 Class Action Complaint - 11
